Government contract.
In accordance with plaintiff’s offer to compromise, which was accepted by defendant, and a stipulation filed by the parties, and upon a report of a commissioner recommending judgment in the agreed amount, it was ordered that judgment for the plaintiff be entered in the sum of $47,450.42.

Judgments On Offers To Compromise

Upon offers of the respective plaintiffs to compromise, which were severally accepted by the defendant, and upon stipulations filed by the parties and a report of a commissioner in each case recommending judgments in the agreed amounts, and upon motions of the respective plaintiffs for judgments, it was ordered that judgments be entered for plaintiffs as follows:
On November 7, 1949

Property Requisitioned

47960 Samuel Kassow and Jack Kassow, Late Co-
Partners Trading as Samuel Kassow Co_ $819. 80

Vessels Requisitioned

46978 Max Rose, Trading as Northern Metal Company_ 45, 000. 00
48585 Carey Davis Tug and Barge Company_ 140,991. 82
48586 The Puget Sound Tug and Barge Company_'128, 678.46
48587 The Puget Sound Tug and Barge Company- 13, 862.31
49012 Foss Launch & Tug Co_ 127, 800. 00
49013 Foss Launch & Tug Co_ 1117,506.16
48941 Drummond Lighterage Company_ 130,590.44
On November 14,1949

Vessel Requisitioned

48774 Detroit and Cleveland Navigation Co_ 12, 000, 000.00

*732
Customs /Service Pay Cases

On the basis of the opinion and mandate of the Supreme Court in the case of Howard C. Myers (No. 43671) et. al., 320 U. S. 561, and following the order of the Court of Claims therein, 101 C. Cls. 859; and upon the opinion in O'Rourke v. United States, 109 C. Cls. 33; and upon stipulations of the parties in the cases set forth below, showing the amount due each of the plaintiffs in accordance with accountings made therein, and upon the report of a commissioner in each case recommending that judgment be entered in favor of the plaintiffs for the respective amounts stated in the several stipulations, and on motions by the several plaintiffs for judgment, it was ordered that judgment be entered in the respective amounts set forth below, as follows:
On Jttly 11,1949
46621 Leroy J. Pike_$115. 52
46795 Royal B. Ebert_ 484.52
46798 John E. Higley_ 274.93
46842 Harold J. Brown_ 536. 36
On October 3,1949
47037 Christen P. Boylboll_ $572.00
47893 Eugene J. Loughrin_ 1,477.92
46871 Chester T. Love_ 2,223. 70
46908 Perley L. Libby_ 1,422. 52
46939 Edwin F. Bridges_ 2, 739.00
46950 Herman F. Creamer_ 2,220. 04
46971 Philip M. Relahan_2,180. 98
47034 Alan C. Roberts_ 2,489.10
47533 Thomas J. Murphy_ 2,696. 52

Canal Zone Pay Cases

On the authority of the case of The United States v. Townsley, 323 U. S. 557, and the case of Hearne v. The United States, 107 C. Cls. 335, certiorari denied 331 U. S. 858; and Gray v. United States, 110 C. Cls. 661, and upon stipulations of the parties in the cases set forth below, stating that there is due the respective plaintiffs overtime pay for the periods and in the amounts stated; and upon a report of a commissioner in each case recommending that judgment be entered *733for plaintiffs in.tbe respective amounts stated in tlie several stipulations; and on motions by the several plaintiffs for judgment, it was ordered that judgments be entered in the respective amounts set forth below, as follows:
On Novembeb 7, 1949
48403 Thomas E. Sullivan_ $296.47
48418 James Marshall, Public Administrator of the Canal Zone, Administrator of the Estate of Steven W.
King, Deceased_ 69.28

Immigration cmd Naturalization Pay Gase

On the authority of the case of Walter A. Renner v. The United States, 106 C. Cls. 676, and upon stipulation of the parties in the case, showing the amount due plaintiff in accordance with the records of the Director of Immigration and Naturalization, Department of Justice, as extra pay for services performed on Sundays and holidays for the period and in the amount mentioned therein; and upon the report of a commissioner recommending that judgment be entered in favor of the plaintiff for the amount stated in the stipulation, and on motion by the plaintiff for judgment, it was ordered that judgment be entered in the amount set forth below, as follows:
On July 11,1949
48205 Jesse E. Walker_ $671.87

 With interest.